Citation Nr: 1413925	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-43 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 0 (zero) percent for a fractured metacarpal bone of the little finger on the right hand (finger fracture disorder).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a December 2012 Travel Board hearing.  At the hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the Virtual VA paperless claims processing system.

The issue of service connection for a stomach disorder, to include as secondary to a service-connected finger fracture disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2012 Hearing Testimony.  The Board does not have jurisdiction over this issue and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that his service-connected finger fracture disorder has worsened since his March 2009 VA examination.  Remand for an updated VA examination is warranted based on the Veteran's competent and specific reports of worsening over a significant period.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The RO should obtain any outstanding VA treatment records and associate them with the claims file.  The RO should also allow the Veteran to submit any new evidence pertinent to this appeal.


The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify any relevant private treatment records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). 

2. Obtain any outstanding VA treatment records and associate them with the claims file.

3. Schedule a new VA examination to determine the nature and the severity of the Veteran's service-connected finger fracture disorder.  The entire claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.  The following considerations must govern the opinion:

a. The examiner must conduct a complete examination of the little finger on the Veteran's right hand and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's finger fracture disorder.  The assessment must: 

i) Provide the range of motion of the small finger on the Veteran's right hand, expressed in degrees.  Conduct any additional evaluations that are warranted due to resulting limitation of motion of other digits or interference with the overall function of the right hand. 

ii) State whether there is ankylosis (favorable or unfavorable) of the little finger on the right hand.

iii) Determine whether any or all of the following conditions affect the small finger on the Veteran's right hand: 

The metacarpophalangeal and the proximal interphalangeal joints are ankylosed and either joint is in extension or full flexion, or there is rotation or angulation of a bone;

The metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed;

The metacarpophalangeal or the proximal interphalangeal joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or

The metacarpophalangeal or the proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to the March 2009 VA examination and the August 2010 radiology report.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to a rating in excess of 0 (zero) percent for a finger fracture disorder, including whether the disorder may be evaluated under the amputation codes. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



